DETAIL ACTION
	Claims 1-6, and 8-15 are allowed in this Office Action (re-number 1-14).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 6-10) dated April 18, 2022, regarding the features of claims 1 and 13, the claimed features “calculating, based on the generated bag of words vectors, for each text document collection of the temporal ordered text document collections, a hidden topic vector representing topics of the respective text document collection using a calculated hidden state vector memorizing a hidden state of all previous text document collections of the temporal ordered text document collections”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Wang et al. “Topics over Time: A Non-Markov Continuous-Time Model of Topical Trends” discloses Topic over Time (TOT), a model that jointly models both word co-occurrences and localization in continuous time. Results on three real-world data sets show the discovery of more salient topics that are associated with events, and clearly localized in time, show improved ability to predict time given a document. TOT does not require discretization of time or Markow assumptions on state dynamics, provides advantages for injecting these ideas into other topic models.
The prior art Levent et al. “Topic and Trend Detection in Text Collections Using Latent Dirichlet Allocation” discloses algorithms that enable the process of automatically mining distinct topics in document collections have become increasingly important due to their applications in many fields and the extensive growth of the number of documents in various domains. A generative model based on latent Dirichlet allocation that integrates the temporal ordering of the documents into the generative process in an iterative fashion. The document collection is divided into time segments where the discovered topics in cache segment is propagated to influence the topic discovery in the subsequent time segments. Resulting that segmented topic model can effectively detect distinct topics and their evolution over time.
The prior art Zhang et al. (US 9,047,283) discloses method for discovering topics and categorizing contents in a document includes the steps of calculating an importance score for a term based on grammatical roles, parts of speech, and semantic attributes, selecting terms based on the importance score values of the respective terms, and outputting terms comprising the selected term to represent topics in the document, and building a category structure based on the selected terms.
The prior art Savona et al. (US 2009/0070346) discloses systems and methods for clustering news information are disclosed. The news information is clustered to form clusters to include one or more of articles, blogs, images, videos and the like. The news information is organized according to topic and/or temporal information. The clustered news information can be presented to a user who can browse or search the clustered news information.
The prior art Dunne et al. (US 2018/0336207) discloses a system, method and computer program product performs data analysis and clustering. A plurality of data objects are received, each represented by a vector of features and associated with a point in time. The plurality of data objects is divided into first time slices to form a plurality of consecutive sets of data objects. Each set of data objects is sub-divided into one or more second time slices so as to form one or more subsets of data objects. The data objects in each set and subset of data objects are processed to derive clusters of data objects according to similarity of features. The clusters of data objects from different sets and subsets of data objects are used to detect changes in the relevance of cluster features over time.
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153